Case 1:11-md-02221-NGG-RER Document 871 Filed 01/25/19 Page 1 of 2 PageID #: 36474




                                              +1-212-474-1243

                                            echesler@cravath.com



                                                                                     January 25, 2019


                 In re American Express Anti-Steering Rules Antitrust Litigation (II),
                                   No. 11-MD-2221-NGG-RER

   Dear Judge Garaufis:

                   The Merchant Plaintiffs and the American Express Defendants submit this joint
   letter in response to the Court’s January 14, 2019 order directing the parties to provide an update
   regarding the anticipated length of trial in light of the Court’s summary judgment order.

                   As indicated at the status conference on December 3, 2018 (Tr. 3:20-4:18), all
   parties believe that a trial of the case as presently constituted should take approximately four
   weeks of trial time, which we assume represents approximately 100 hours to be divided evenly
   between the two sides.

                   With respect to the Court’s request that the parties schedule a status conference to
   discuss pretrial issues, the parties are conferring on dates and will contact the Court’s Deputy.



                                                 Respectfully,


                                                                   /s/ Evan R. Chesler
                                                                     Evan R. Chesler
Case 1:11-md-02221-NGG-RER Document 871 Filed 01/25/19 Page 2 of 2 PageID #: 36475
                                                                              2


   Hon. Nicholas G. Garaufis
      United States District Court
         Eastern District of New York
             225 Cadman Plaza East
                 Brooklyn, NY 11201


   BY HAND DELIVERY

   Copies to all counsel of record

   BY ECF
